Citation Nr: 1616833	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.
 
 2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran had active naval service from May 1969 to February 1971. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  In December 2010, the Veteran was scheduled for his requested hearing, but prior to his hearing, the Veteran notified VA that he would be unable to attend the scheduled hearing.  He requested that his case be sent to the Board for review and a decision.  Therefore, the Veteran's hearing request is deemed to have been properly withdrawn. 

These matters were previously remanded by the Board in January 2013 and July 2015 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2015 Remand directed the RO to schedule the Veteran for a VA audiology examination in order to obtain an opinion on the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  In doing so, the Board found the February 2013 VA examination and medical opinion of record to be inadequate.

The record indicates that the Veteran was originally scheduled for an examination on August 12, 2015.  The Veteran requested that his examination be rescheduled.  A new examination was scheduled for August 25, 2015.  The Veteran failed to appear at this examination.
In a March 2016 Post-Remand Brief, the Veteran's representative requested that the Board remand this matter in order to afford the Veteran another opportunity to attend an examination.  The representative also noted that VA has a duty to provide notice to the Veteran of a scheduled examination.

The Board recognizes the provisions of 38 C.F.R. § 3.655, and the record does not indicate that the Veteran has provided good cause as to his failure to appear at the rescheduled August 2015 examination.  However, the record does not contain a record of notice sent to the Veteran to inform him of his scheduled examination.  

In deference to the Veteran, the Board has determined that Remand is appropriate in order to afford the Veteran another opportunity to attend a VA examination to determine the etiology of his claimed bilateral hearing loss disability and tinnitus.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran's February 2013 VA examination did not a bilateral hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385.  An April 2008 VA examination does, however, document a hearing loss disability in accordance with 38 C.F.R. § 3.385 during the period on appeal.

A February 2013 private audiogram submitted by the Veteran also suggests the presence of a bilateral hearing loss disability, although the private examiner did "recommend a repeat evaluation to solidify [the Veteran's] true hearing thresholds," due to the "fair reliability" of testing.  The February 2013 private examiner did provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  However, as noted in the Board's July 2015 Remand, she did not provide a supporting rationale.  Thus, it is of limited probative value.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination with an examiner of appropriate knowledge and expertise in order to determine the etiology of the Veteran's claimed bilateral hearing loss disability and tinnitus.  Ensure that the letter scheduling the Veteran is in the claims file.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

In the event that the Veteran does not attend the scheduled examination, please forward the Veteran's claims file to an examiner of appropriate expertise in order to provide a medical opinion after review of the record.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability and tinnitus are causally or etiologically related to the Veteran's period of active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In explaining the opinion, the examiner is asked to specifically address the February 2013 VA medical opinion and referenced IOM literature, the February 2013 private opinion, the April 2008 VA examination, and the Veteran's lay statements, and reconcile any contrary medical evidence of record.  The examiner should specifically address the possibility of a delayed onset of both bilateral hearing loss and tinnitus.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed hearing disability.

2.  Send the Veteran a letter with citation to 38 C.F.R. 
§ 3.655, and inform him that failure to attend any VA examination scheduled in connection with this remand may result in the denial of his claim for an increased rating.  This notice letter should be documented in the Veteran's claims file.

3.  After the requested records review and opinion are completed, review the report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

